BONDING PROCESS AND SYSTEM

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 7, 9-10, and 14 are objected to because of the following informalities:
In claim 3, line 1, “a ” should be deleted after “the ”.
In claim 4, line 1, “resin ” should be deleted after “a ”.
In claim 7, line 3, “the ” should be deleted after “void ”.
In claim 9, line 4, –first – should be inserted before “void”.
In claim 10, line 4, “second cured body” should be –cured second body– for consistency with the word order of claim 9.
In claim 14, line 1, it appears that “first composite sheet” should be –first composite member– for consistency with the enumeration of the “second composite member” and with the recitations of claim 15.
In claim 14, line 1, –the – should be inserted before “first”.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 2, 7-8, 10-11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is written as depending on itself, such that the limitations intended to be incorporated by reference into claim 2 are unclear.  For the purpose of compact prosecution, claim 2 is interpreted herein as depending directly on claim 1.
Claim 7 recites the limitation "the passageway" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, this limitation is interpreted as “the opening” herein.
Claim 8 depends on claim 7 and is rejected for thereby incorporating the indefinite subject matter thereof.
Claim 10 recites the limitation "the first article" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 depends on claim 10 and is rejected for thereby incorporating the indefinite subject matter thereof.
Claim 11 recites the limitation "the first and third articles" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the voids of the first plurality of voids" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, this limitation is interpreted as “the pockets of the first plurality of pockets” herein.  (It also appears as though Applicant may have intended “the voids of the first plurality of voids” in the third-to-last line to be –the pockets of the second plurality of pockets–.)
Claim 14 recites the limitation "the first and second composite layup edges" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16 depend on claim 14 and are rejected for thereby incorporating the indefinite subject matter thereof.
Claim 15 recites the limitation "the first and second composite members" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietmar (US 2013/0287994).
Regarding claim 1, Dietmar teaches a system for securing a composite material (cover layer 26 made of fiber-reinforced plastic) to a substrate (core layer blocks 8’, 10’, 12’, etc.) (Abstract; Fig. 2a-c; [0003, 0024, 0028-0029]), the system comprising: an opening made into the substrate material 8’, 10’, 12’, etc. (spaces between core layer blocks 8’, 10’, 12’, etc., where transverse beams 4, 16, 18 are placed), the opening transitioning into a void (upper gaps 30 formed by chamfers) formed underneath a surface of the substrate material 8’, 10’, 12’, etc.; the void 30 having a lateral dimension that is greater than a dimension of the opening, thus creating a dimensional difference (Fig. 2a-b; [0028]); a bond formed between the composite 26 and substrate materials 8’, 10’, 12’, etc., the bond being formed of a cured product of a flowable, curable fluid (resin), the bond being at least enhanced by a retaining force provided by the dimensional difference when the fluid is cured (Fig. 2c; [0029]).
Regarding claim 2, the bond is primarily held to the composite material 26 by adhesive strength, and the bond is primarily held to the substrate material 8’, 10’, 12’, etc. by the retaining force provided by the dimensional difference (Fig. 2c; [0029]).
Regarding claim 3, the cured product of a flowable, curable fluid is comprised of a resin [0029].
Regarding claim 4, the resin may be a thermoset resin, e.g., epoxy [0003, 0024].
Regarding claim 5, the resin may be a thermoplastic resin, e.g., polyester [0003, 0024].
Regarding claim 7, the void 30 has a cross-sectional dimension larger than a dimension of the opening such that the cured product is retained in the void 30 after being cured (Fig. 2c; [0029]).
Regarding claim 14, Dietmar teaches a core (core layer blocks 8’, 10’, 12’, etc.) for bonding an edge of a first composite member (cover layer 26 made of fiber-reinforced plastic) to an edge of a second composite member (cover layer 28 made of fiber-reinforced plastic) (Abstract; Fig. 2a-c; [0003, 0024, 0028-0029]), the core 8’, 10’, 12’, etc. comprising: a first plurality of pockets (upper gaps 30 formed by chamfers) defined underneath a first surface (bottom side 24) of the core 8’, 10’, 12’, etc., each pocket 30 in the first plurality of pockets 30 being fluidly connected to the first surface via a respective passageway of a first plurality of passageways (e.g., spaces between core layer blocks 8’, 10’, 12’, etc., where vertical transverse beams 4 are placed), each passageway in the first plurality of passageways having a passageway-cross-sectional dimension that is smaller than a pocket-cross-sectional dimension of each of the pockets 30 of the first plurality of pockets 30 (Fig. 2a-b, 3a; [0021, 0025, 0028]); a second plurality of pockets (lower gaps 30 formed by chamfers) defined underneath a second surface (top side 24) of the core 8’, 10’, 12’, etc., the second surface 24 being on an opposite side of the core 8’, 10’, 12’, etc. from the first surface 22, each pocket 30 in the second plurality of pockets 30 being fluidly connected to the second surface via a respective passageway of a second plurality of passageways (e.g., spaces between core layer blocks 8’, 10’, 12’, etc., where diagonal transverse beams 16, 18 are placed), each passageway in the second plurality of passageways having a passageway-cross-sectional dimension that is smaller than a pocket-cross-sectional dimension of each of the pockets 30 of the first plurality of pockets 30 (Fig. 2a-b, 3a; [0021, 0025, 0028]); the first and second plurality of pockets 30, upon receiving a resin, retaining each of the first and second composite member 26, 28 edges upon curing of the resin (Fig. 2c; [0029]).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietmar as applied to claim 14 above, and further in view of Lang et al. (US 2013/0082144).
Regarding claim 15, Dietmar teaches a sandwich panel having thermally insulating and mechanical load-bearing properties (Abstract; [0003]), but does not suggest precise applications thereof.  However, it is well known in the art that such sandwich panels provide excellent mechanical properties and resistance to hot or cold conditions in aircraft, as evidenced by Lang et al. (Abstract; Fig. 1a; [0002-0003, 0005]), such that it would have been obvious to one of ordinary skill in the art to incorporate the first and second composite members of Dietmar into an aircraft.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yokouchi et al. (US 2005/0100727), Vaganov (US 6,406,636), Gutjahr (DE 20 2013 100 990), Nishio (JP 2004-351154), Harnifschfeger (DE 102 37 322), Knabe et al. (DE 44 44 546), Kramer (EP 0 353 510), and Dwuzet et al. (GB 2 043 761) teach systems considered relevant to the claimed invention.

Allowable Subject Matter
Claim 6, 8, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 9-13 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be allowable because Dietmar does not suggest forming the core by an additive manufacturing/printing process, and the prior art does not suggest an advantage to the additional complexity thereof to produce a shape as simple as that of Dietmar’s core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745